DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 12/29/22 in which claims 1-3, 6-11, 13-17, 19-20 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to claims 1-3, 5-11, 13-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3, 5-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0249530 to Salkintzis in view of U.S. Publication No. 2019/0223093 to Watfa et al.

a. 	As per claim 1, Salkintzis teaches a network slice management method; comprising: receiving, by a first management unit, a network slice management request (See paragraph [0108], a management function in a network slice 145 that supports the network slice), wherein the network slice management request carries instance information or indication information of a transport network manager (See paragraph [0176]), and the indication information is used to determine the instance information of the transport network manager; and sending, by the first management unit (See paragraph [0176], a management function in each network slice, each management function (or network slice) being associated with a traffic type.  Here, selecting 1015 the management function in a network slice based on the network slice selection indicator includes matching the network slice selection indicator to a network slice using the traffic type associated with the management function in a network slice), a transmission management request 
Watfa et al teaches wherein the indication information of the transport network manager comprises the following information: tenant information, a network slice type, a service type, location information and a bandwidth (See paragraph [0056, 0074, 0076 and 0079]).
It would have been obvious to one with ordinary skill to incorporate the teaching of Watfa et al in the claimed invention of Salkintzis in order to provide network slice selection and/or reselection.  However, Salkintzis in view of Watfa et al fails to teach wherein the indication information of the transport network manager further includes indication information of a network slice template, wherein the indication information of the network slice template is used to obtain the network slice template, and, the network slice template includes the instance information of the transport network manager and the indication information of the network splice template includes network splice requirement information including network splice type, latency, coverage, and quantity of users.
Sivavakeesar et al taches wherein the indication information of the transport network manager further includes indication information of a network slice template, wherein the indication information of the network slice template is used to obtain the network slice template, and, the network slice template includes the instance information of the transport network manager and the indication information of the network splice template includes network splice The slice support information may comprise slice usage information identifying at least one slice (and/or at least one network slice template of a slice) used by the at least one communication device. The slice support information may comprise information identifying at least one tenant and/or corresponding slice type associated with the at least one communication device (e.g. at least one multi-dimensional descriptor (MDD) vector). The slice support information may comprise information identifying at least one core network function (e.g. an access management function (AMF), a session management function (SMF) and/or a user plane function) associated with at least one slice used by the at least one communication device. The slice support information may comprise network slice selection assistance information (NSSAI) associated with at least one slice used by the at least one communication device).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sivavakeesar et al in the claimed invention of Salkintzis in view of Watfa et al in order to provide a logical representation of the network functions and corresponding resource requirements necessary to provide the required telecommunication services and network capabilities.


b. 	As per claim 9, Salkintzis teaches a network management unit- comprising: at least one processor (See paragraph [0072]); and non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (See paragraph [0072]), the programming instructions instruct the at least a management function in a network slice 145 that supports the network slice), wherein the network slice management request carries instance information or indication information of a transport network manager(See paragraph [0176]) , and the indication information is used to determine the 4instance information of the transport network manager (See paragraph [0176], a management function in each network slice, each management function (or network slice) being associated with a traffic type.  Here, selecting 1015 the management function in a network slice based on the network slice selection indicator includes matching the network slice selection indicator to a network slice using the traffic type associated with the management function in a network slice); and send a transmission management request to a corresponding transport network manager based on the instance information of the transport network manager, wherein the transmission management request is used to deploy a transmission network (See paragraph [0095-0096 and 0115]), wherein the indication information of the transport network manager comprises the following information: tenant information, a network slice type, a service type, location information and bandwidth.
Watfa et al teaches wherein the indication information of the transport network manager comprises the following information: tenant information, a network slice type, a service type, location information and bandwidth (See paragraph [0056, 0074, 0076 and 0079]).
It would have been obvious to one with ordinary skill to incorporate the teaching of Watfa et al in the claimed invention of Salkintzis in order to provide network slice selection and/or reselection.
However, Salkintzis in view of Wafta et al fails to teach wherein the indication information of the transport network manager further includes indication information of a 
Sivavakeesar et al teaches wherein the indication information of the transport network manager further includes indication information of a network slice template, wherein the indication information of the network slice template is used to obtain the network slice template, and, the network slice template includes the instance information of the transport network manager and the indication information of the network splice template includes network splice requirement information including network splice type, latency, coverage, and quantity of users (See paragraph [0194 and 0198], The slice support information may comprise slice usage information identifying at least one slice (and/or at least one network slice template of a slice) used by the at least one communication device. The slice support information may comprise information identifying at least one tenant and/or corresponding slice type associated with the at least one communication device (e.g. at least one multi-dimensional descriptor (MDD) vector). The slice support information may comprise information identifying at least one core network function (e.g. an access management function (AMF), a session management function (SMF) and/or a user plane function) associated with at least one slice used by the at least one communication device. The slice support information may comprise network slice selection assistance information (NSSAI) associated with at least one slice used by the at least one communication device).


c. 	AS per claim 15, Salkintzis teaches a system for network slice management; comprising a first management unit, wherein the first management unit comprising network management (NM) or domain management (DM); the third management unit; configured to determine instance information of a transport network manager or indication information and to send a management request to a first management unit, wherein the management request carries the instance information of the transport network manager or indication information the first management unit (See paragraph [0072 and 0176]); configured to receive the management request, wherein the indication information for determining the instance information of the transport network manager (See paragraph [0176], a management function in each network slice, each management function (or network slice) being associated with a traffic type.  Here, selecting 1015 the management function in a network slice based on the network slice selection indicator includes matching the network slice selection indicator to a network slice using the traffic type associated with the management function in a network slice); and to send a transmission management request to a corresponding transport network manager based on the instance information of the transport network manager, wherein the transmission management request for deploying a transmission network (See paragraph [0095-0096 and 0115]).  However, Salkintzis fails to teach wherein the indication information of the transport network manager 
Watfa et al teaches wherein the indication information of the transport network manager comprises: tenant information, a network slice type, a service type, location information and a bandwidth (See paragraph [0074, 0076 and 0079]).
It would have been obvious to one with ordinary skill to incorporate the teaching of Watfa et al in the claimed invention of Salkintzis in order to provide network slice selection and/or reselection.
However, Salkintzis in view of Wafta fails to teach wherein the indication information of the transport network manager further includes indication information of a network slice template, wherein the indication information of the network slice template is used to obtain the network slice template, and, the network slice template includes the instance information of the transport network manager and the indication information of the network splice template includes network splice requirement information including network splice type, latency, coverage, and quantity of users.
	Sivavakeesar et al teaches wherein the indication information of the transport network manager further includes indication information of a network slice template, wherein the indication information of the network slice template is used to obtain the network slice template, and, the network slice template includes the instance information of the transport network manager and the indication information of the network splice template includes network splice requirement information including network splice type, latency, coverage, and quantity of users (See paragraph [0194 and 0198], The slice support information may comprise slice usage information identifying at least one slice (and/or at least one network slice template of a slice) used by the at least one communication device. The slice support information may comprise information identifying at least one tenant and/or corresponding slice type associated with the at least one communication device (e.g. at least one multi-dimensional descriptor (MDD) vector). The slice support information may comprise information identifying at least one core network function (e.g. an access management function (AMF), a session management function (SMF) and/or a user plane function) associated with at least one slice used by the at least one communication device. The slice support information may comprise network slice selection assistance information (NSSAI) associated with at least one slice used by the at least one communication device).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sivavakeesar et al in the claimed invention of Salkintzis in view of Watfa et al in order to provide a logical representation of the network functions and corresponding resource requirements necessary to provide the required telecommunication services and network capabilities.

d. 	As per claims 2 and 10, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein when the network slice management request carries the indication information of the transport network manager, before the sending, by the first management unit, a transmission management request to a corresponding transport network manager based on the instance information of the transport network manager (See paragraph [0072 and 0176]), the method further comprises: determining, by the first management unit, the instance information of the transport network manager based on the indication information of the transport network manager (See paragraph [0103-0104]).

e. 	As per claims 3, 11, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein before the receiving, by a first management unit, a network slice management request, the method further comprises: receiving, by the first management unit, instance information of at least one transport network manager (See paragraph [0103-0104]).  

g. 	AS per claims 5, 13 and 19, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the indication information of the transport network manager comprises indication information of a network slice template, wherein the indication information of the network slice template is used to obtain the network slice template; and the network slice template comprises the instance information of the transport network manager (See paragraph [0048]).  

h.  	As per claims 6, 14 and 20, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the instance information of the transport network manager comprises one or more of the following: an identifier of the transport network manager, provider information of the transport network manager, a network address of the transport network manager, a service address of the transport network manager, and access security information of the transport network manager (See paragraph [0148, 0162-0163]).  

i.	As per claim 7, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein determining, by a third management unit, instance  to request a network connection corresponding to the identified application category).

j. 	As per claim 8, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the first management unit comprises network management (NM) or domain management (DM) (See paragraph [0109 and 0175]).  

k. 	As per claim 16, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the first management unit; configured to determine the instance information of the transport network manager based on the indication information of the transport network manager (See paragraph [0176-0177]).  

l. 	As per claim 17, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the first management unit; configured to receive instance information of at least one transport network manager (See paragraph [0176-0177]).  

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444